Citation Nr: 0410925	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  98-13 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from 1948 to 1972.

This appeal arises from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  In this decision, the RO denied entitlement to service 
connection for residuals of neck and low back injuries.  This case 
was remanded by the Board of Veterans' Appeals (Board) in May 2000 
for development of the medical evidence.  The case has now 
returned for further appellate consideration.  

The Board notes that the issues remanded in May 2000 included the 
issue of entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  In 
a subsequent rating decision issued in April 2003, the RO granted 
entitlement to service connection for PTSD and evaluated this 
disorder as 30 percent disabling.  The Board finds that this 
decision was a full grant of all benefits sought on appeal 
regarding the issue of service connection for a psychiatric 
disability.  Therefore, this issue is no longer in appellate 
status.


REMAND

On his substantive appeal of May 1998, the veteran indicated that 
he wanted to appear at a hearing before a traveling Veterans Law 
Judge (VLJ) from the Board.  In August 1998, he clarified that he 
wanted a hearing before a local hearing officer instead of a 
travel board hearing before a VLJ.  However, in November 1998, the 
veteran stated that he did not want to provide oral testimony as 
he felt his statement and service medical records were supportive 
of the issues on appeal.  The veteran asked that his case be 
forwarded to the Board as soon as possible without a personal 
hearing.  Given the foregoing, the Board found in May 2000 that 
the veteran had withdrawn his request for a hearing.  See 38 
C.F.R. § 20.702(e) (2003).

The veteran submitted a letter directly to the Board in March 2004 
that requested a video conference hearing before a VLJ.  He 
claimed that he had been persuaded by a former representative to 
drop his prior request for a hearing before VA.  However, his 
current representative had convinced him that such a hearing, via 
video conference, would be beneficial to his claims.  

Based on the above evidence, the Board finds that the veteran has 
presented good cause and his request for a video conference 
hearing is granted.  See 38 C.F.R. § 20.704(c) (2003).  The 
appellant must be scheduled for the next available video 
conference hearing before a VLJ from the Board.  See 38 C.F.R. §§ 
20.700(e) (2003).

Therefore, in order to ensure that the appellant's due process 
rights, this case is REMANDED to the RO for the following:

The RO should schedule the appellant for the next available video 
conference hearing before a VLJ from the Board.  He should be 
notified of the time and place of this hearing at his last 
reported address.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant until 
notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

(Continued on next page.)


This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





